*257On Application for Rehearing.
PER CURIAM.
The opinion heretofore handed down recognizes, the right of the homestead association to a privilege for the amount for which it has obtained judgment, and also the right, hereafter, to reassert the claim for attorney’s fees; but our attention has been called to the fact that those rights are not recognized by the judgment appealed from, which, in effect, is adverse to the pretensions of the association concerning them. The affirmance of that judgment is not therefore in accordance with the views expressed by us, and our decree must be amended in order that it shall conform to those views.
It is therefore ordered that the decree heretofore handed down be amended and recast so as to read as follows: It is ordered, adjudged, and decreed that the judgment appealed from be amended so as to provide that the property be sold in the name of the succession and the price accounted for to the association, in due course of administration, less charges, if any are, allowed on the property sold, as when sold for the payment of vendor’s privilege. It is further decreed that the claim of the association for attorney’s fees be dismissed as in case of nonsuit. It is further decreed that the costs of the appeal be paid by the succession.
Rehearing refused.